UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 11, DEL GLOBAL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) New York 0-3319 13-1784308 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11550 West King Street, Franklin Park, IL 60131 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (847)288-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement See description set forth below under “Item 5.02. Departure of Directors or Certain Officers; Election of Directors;
